Case 1:20-cv-00687-RA/{Document.1, Filed 01/24/20 Page 1 of 66

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Bvad leu Eugene Steyn

 

O°CV

wade case number if one has been
assigned)

 

Write the full name of each plaintiff. ,

 

-against- Do you want a jury trial?

CHS STUDIOS ne. | Kes O No
a _Delwave. Covporarlion,
Ces CORPORAT ION, a Deloware. Corporation).

Write the full name of each defendant. The nahies listed
above must be identical to those contained in Section l.

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed with
the court should therefore not contain: an individual’s full social security number or full birth
date; the full name of a person known to be a minor; or a complete financial account number. A»
filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
of Civil Procedure 5.2.

 

 

Rev. 3/24/17
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 2 of 66

1. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Arad eu e <stensar\

 

 

 

 

 

_ First Name Middle Initial Last Name
S074 East 1og™ steeel pest aks.
Street Address
Manhattan , New York New York \Q024|
County, City . . State Zip Code
G14 552 BY 2. bvadleyectonsol\ @amna | oy
Telephone Number ° Email Address \if available)

B. Defendant Information .

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1: CAS STWUbt oP INC.
S| Sees 52% stpect-

se where defendant may be serve

aN, New York. NewYork, cal |

| Wc anna State Zip Code
Defendant 2: C MD CORPO RATIO \\ \ NC.

S| weet 52 Nd <leeet

Address where ie may be served

Manhattan, New Naw ork, Newark. 100 \

County, City State Zip Code

Page 2
dl

‘Case.1:20-cv-00687-RA Document1 Filed 01/24/20 Page 3 of 66

\

Defendant 3:

 

Name

 

Address where defendant may be served

 

County, City State Zip Code

II. PLACE OF EMPLOYMENT
The address at which I was e played or soygnt employment by the defendant(s) is:

ces “The Cade, Eastern Effects Sido
Name
QAO Dovalass shrest

 

 

Address \
Kings ! P00 Klan, New ork Wi
County, city \ State Zip Code

Ill. CAUSE OF ACTION

A. Federal Claims
This employment discrimination lawsuit is brought under (check only the options below
that apply in your case): .
| Kite VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national
origin
The defendant discriminated against me because of my (check only those that

apply and explain):

[1] race:

 

[1 color:

 

(1 religion: 1 — .
Selsexs nender. andlor sexvg, orientation

C] national origin:

 

 

 

Page 3
Case 1:20-cv-00687-RA Document 1 | Filed 01/24/20 Page 4 of 66

Ol 42U.S.c., § 1981, for intentional employment discrimination on the basis of race

My race is:

 

ge Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
_ employment discrimination on the basis of age (40 or older) |

I was born in the year: \ “A+ |

L] Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
program or activity receiving federal financial assistance

My disability or perceived disability is:

 

(] Americans with Disabilities Act of 1990, 42 U.S.C. gg 12101 to 12213, for
employment discrimination on the basis of a disability

mS My disability or perceived disability is:

 

C] Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
employment discrimination on the basis of leave for qualified medical or family
reasons .

B. Other Claims
In addition to my federal claims listed above, I assert claims under:

New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status |

XQN ew York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
sexual orientation, alienage, citizenship status

PC other (may include other relevant federal, state, city, or county law):

The Cw Rights Act of (49 |

The sexual & Oviewtation
en and ov) Act

(“Son pA")

Page 4
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 5 of 66

IV. STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

1) did not hire me '
TK yerminated my employment
C] did not promote me
L] did not accommodate my disability

Cl provided me with terms and conditions of employment different from those of
similar employees .

eK etaliated against me
eCharassed me or created a hostile work environment

 

C] other (specify):

 

B. Facts

State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State “attachwert are continuing to commit these acts against you.

Pee Oa

 

 

 

 

 

 

As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government

_ agency.

Page 5
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 6 of 66

Vz. ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.

Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

meAxves (Please attach a copy of the charge to this complaint.)

When did you file your charge? Seer bee zs" 20\4
Cl No
Have you received a Notice of Right to Sue from the EEOC?

“DA Yes (Please attach a copy of the Notice of Right to Sue.)

What is the date on the Notice? axrdteloer. Zon ZIT -
When did you receive the Notice? N Qy emer 2a 20\4

4 No

 

VI. RELIEF

The relief I want the court to order is (check only those that apply):

K

irect the defendant to hire me

direct the defendant to re-employ me

i

[]. direct the defendant to promote me
L} direct the defendant to reasonably accommodate my religion
L] direct the defendant to reasonably accommodate my disability

direct the defendant to (specify) (if you believe you are entitled to money

damages, explajn that here)
see & chmert

 

 

 

 

Page 6
Case 1:20-cv-00687-RA Document 1 Filed 01/24/20 Page 7 of 66

VII. PLAINTIFF’S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:

(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11. .

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case. — | :

         

   
  

Guw ae 24 2020

ated \ “Pla tiff’s Signature
B04 Fost iaqm Sheee: Apt ataR |
Street Address

Vianha CN , Newpark, Naw ork lage)

J

‘County, City State Zip Code a
A553 2 bvadleyesteneon@amn |.com
Telephone Number , Email Addre$s (if available) —

Ihave read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:

al <

 

 

 

 

 

 

 

 

[ Yes

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 8 of 66

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

BRADLEY E. STENSON, an individual,
Plaintiff,

-against-

CBS STUDIOS, INC.,
a Delaware corporation, and

CBS CORPORATION,
a Delaware corporation,

Defendants.

 

Case Number: CV

COMPLAINT FOR DAMAGES
AND INJUNTIVE RELIEF

(1) Discrimination Based on Age

(2) Discrimination Based on Gender
and/or Sexual Orientation

(3) Hostile Work Environment and
and Harassment

(4) Retaliation, Failure to Prevent
Discrimination and Wrongful
Termination in Violation of Public
Policy

JURY TRIAL DEMANDED

Plaintiff Bradley E. Stenson (“Mr. Stenson” or (“Plaintiff’)) files this Complaint for

Damages and Injunctive Relief (“Complaint”) against Defendants CBS Studios, Inc. (“CBS

Studios”), and CBS Corporation (“CBS”), and alleges as follows:

NATURE OF THE ACTION

1, This action arises under Title VII of the Civil Rights Act of 1964 and 1991, as

amended (Title VII); the Age Discrimination in Employment Act of 1967, 29 U.S.C. §621 et seq.
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 9 of 66

(ADEA), 29 U.S.C. §621 et seq., New York Executive Law §296 et seq., New York City Human
Rights Law Administrative Code §8-107 et seq., the New York State Human Rights Law
(NYSHRL), New York City Human Rights Law (NYCHRL) and Sex Orientation Non-
Discrimination Act (“SONDA”) based on Defendants’ disparate treatment and improper and

illegal retaliatory termination of Mr. Stenson.

2. This action seeks compensatory and punitive damages, as well as costs and
attorneys’ fees, based on the discriminatory and retaliatory actions undertaken by Defendants in
their discriminatory and disparate treatment and illegal retaliatory termination of Mr. Stenson
based upon his age, gender and/or sexual orientation. Including, without limitation subjected,

Plaintiff to harassment, hostile work environment and wrongful termination.

JURISDICTION

3, Jurisdiction over the federal claims is invoked pursuant to 28 U.S.C. §1331, in
that these claims arise under the laws of the United States; and over the state law claims pursuant
to the doctrine of pendant jurisdiction as codified in 28 U.S.C. §1367. This action is timely filed
within (90) days of issuance of a valid Right to Sue letter from the Equal Employment
Opportunity Commission (“EEOC”), a copy of which is attached hereto marked as “Exhibit A”
and by this reference incorporate herein is a true and correct copy of Mr. Stenson’s letter dated

October 30, 2019.

VENUE
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 10 of 66

4. This action is properly laid in the Southern District of New York pursuant to 28
U.S.C. § 1391(b)(1), because both Defendants, CBS Corporation, and CBS Studios, Inc.,
maintain a principal place of business in New York, New York, because Defendants employed
Plaintiff in this district, and because the events giving rise to the claims asserted herein occurred

in this judicial district.
PARTIES

5. Mr. Stenson is an individual citizen of the United States of America, residing
New York City, New York. Plaintiff began working for Defendants on October 1, 2018, in the
capacity of “Department Head Make-up Artist” for CBS’s “The Code” in Kings (Brooklyn),

New York. Mr. Stenson was improperly terminated by Defendants on January 14, 2019.

6. Defendant CBS Corporation is a Delaware corporation with its principal place of

business in New York, New York.

7. Defendant CBS Studios, Inc., is a Delaware corporation with its principal place of

business in New York, New York.
~’ SUMMARY OF THE ACTION

8. The essence of Mr. Stenson’s claim is that Defendants treated him differently
from other employees, discriminated against him because of his age, gender, and/or sexual
orientation, failed to give him due process in a company HR investigation, manufactured a
pretext for its termination of Mr. Stenson’s employment, and terminated his employment when

Mr. Stenson attempted to file an HR complaint about his disparate treatment. The actions of
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 11 of 66

Defendants throughout Mr. Stenson’s employment with CBS contravenes, inter alia, Federal,

City and State anti-discrimination statutes, as well as Defendants’ own rules and regulations.

GENERAL RELEVANT FACTS

Plaintiff is a professional hair and makeup artist with 1.A.T.S.E. Locals 476 & 798.

Plaintiff has been employed in this profession for twenty-four (24) years and has worked on

numerous television, motion picture, and theater productions.

Plaintiff has been employed previously by Defendants on ”Early Edition’(1996), “Chicago
Hope” episode “Day of the Rope”(1996), the pilots of “Grapevine”(1999) and “Can
Openers”(2009), as well as multiple episodes and Seasons of “Blue Bloods”(2010-2017),

“Person of Interest”(2014-2016), “Instinct”(2017-2018), and “No Activity”(2018).

Plaintiff accepted an offer of employment on Defendants’ production of “The Code” on May 25,
2018 via text message from Jane Raab (Co-Executive Producer CBS “The Code’). Plaintiff's
salary was per local 798’s contract. Plaintiff began work on October 1, 2018, on Defendants’

production of “The Code” in the role of “Department Head Make-up Artist.”

As Department Head Makeup Artist, Plaintiff was responsible for: (1) Design and application of
Make-up for the show; (2) organizing the department; (3) breaking down the scripts and
paperwork; (4) preparing for the shooting schedule; (5) coordinating with production staff so that
all elements, including cast, extras and additional crew are ready at the beginning of each shoot
day; (6) planning and scheduling accordingly from the production’s preliminary call sheet for

preparation of departments’ needs for the following days; (7) supervising and giving direction to
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 12 of 66

the make-up artist and booking additional hires; (8) Communicate and inform the UPM (Unit
Production Manger) and AD (Assistant Director) Department of any issues within the show and

department.

Plaintiff worked on “The Code” for seven of the twelve scheduled episodes prior to his

termination.

Plaintiff was hand delivered a letter of termination from Marlene Baez (Vice President CBS
Human Resources (New York)) in the presence of Jane Raab (Co-Executive Producer CBS “The

Code”) on January 14, 2019, and terminated effective immediately.

Plaintiff was not made aware of the new and unexpected allegations made against him as reasons
for termination prior to his termination, nor afforded the opportunity to provide any explanation

or evidence to the contrary.

Plaintiff was advised he was no longer eligible to be hired on “The Code” or any other or future

CBS production from CBS Television Studios.

In an attempt to settle this matter without filing this Complaint, on December 27, 2019, Plaintiff,
by way of attorney Eric M. Nelson, sent a letter to Defendants via email and US mail to open

discussion.

This letter was neither acknowledged nor responded to by Defendants. Nor was it returned to Mr.

Nelson as undelivered.

Allegation No. 1: Defendants violated the Age Discrimination in Employment Act (the

“ADEA”), Title VII of the Civil Rights Acts of 1967 (“Title VII’), the New York State
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 13 of 66

Human Rights Law (NYSHRL), New York City Human Rights Law (NYCHRL) and the

Sexual Orientation Non-Discrimination Act (““SSONDA”)
**#% A tmosphere of Bias Against Mature Employees*****

9. Marlene Baez, Vice President Human Resources CBS (New York), was in charge

of Human Resources for CBS on the “The Code,” and personally terminated Plaintiff.

10. While acting as Director, Human Resources for CBS in 2012, Ms. Baez
represented herself as having a personal bias against mature individuals as evidenced by a post
on her Facebook page, a copy of which is attached hereto as “Exhibit B”. In her post, Ms. Baez
finds stereotypical humor at being on an airplane with “old people” feeling like she is in the

movie “Cocoon”:

“I feel like I am in the movie cocoon. Leaving Florida now and the plane is full of
cute old people. (smiley face emoji)”. Marlene Baez’s Facebook friend, Alex Mejia

replied, “They must be serving a lot of soft foods on that flight.”

11. Attached hereto, marked as “Exhibit B” and by this reference incorporate herein

is a true and correct copy of Ms. Baez’s Facebook posting dated May 3, 2012.

12. Both Ms. Baez’s posting and the subsequent comment are offensive and her
failure to remove the posting and subsequent comment belies the sensitivity to ageism required
to act in any human resources capacity, much less as a Director of Human Resources, now Vice

President of Human Resources, for a prominent corporation.

13. On several occasions during production of “The Code,” Kristen Kiyan (Key

Make-up Artist- CBS “The Code”) said to Plaintiff that he, Patricia Grande (Department Head
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 14 of 66

Hairstylist CBS “The Code”), Daisy Curbeon (Key Hairstylist- CBS “The Code”), were “old”

and “old school”.

14. During and after his termination of employment on CBS’s “The Code,” Plaintiff
noted the termination of several crewmembers on the same production were also over the age of
AQ. These crewmembers are Irfan Akdag —Set Decoration Dept.-Assistant Set Decorator /
Buyer; John Thomas — Cinematographer / Director of Photography; Patricia Grande —
Department Head Hair Stylist; and Daisy Curbeon aka Daisy Curbean aka Daisy Curbeam —Key

Hair Stylist.

15. Each of these terminated employees, including Plaintiff, were replaced on “The

Code” by younger employees.

Allegation No. 2: Defendants violated the Gender and/or Sexual Orientation
Discrimination under Title VII of the Civil Rights Acts of 1964 and 1991 (“Title VII”), the
New York State Human Rights Law (the “NYSHRL”), New York City Human Rights Law

(the “NYCHRL”) and the Sex Orientation Non-Discrimination Act (““SONDA”).

**** Failure by Defendants to Provide a Work Environment Free from Harassment

and Discrimination Based on Gender and/or Sexual Orientation*****

16. To Plaintiff's knowledge, only Plaintiff and Desmond Abercrombie (Make-up

Artist- CBS “The Code” Season 1) were openly gay men on the set of “The Code.”

17. On July 23, 2018, a NO ANTI HARASSMENT & DISCRIMINATION

TRAINING, mandatory for ALL CREW was scheduled for staff working on “The Code.”
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 15 of 66

When the show was pushed from July to October the training did not occur on July 23, 2018, and

was not rescheduled.

18. On October 18, 2018, CBS conducted a Go Purple On Spirit Day To Stand
Against Bullying, Gay + Lesbian Alliance Against Defamation (GLAAD) Cast and Crew Photo
Shoot. The required crew photo caused Plaintiff to feel vulnerable and being made to appear in

the photo created a lot of negative conversation among the cast and crew and on Instagram.

19. In October 2018, Schavaria Reeves (sound mixer- CBS “The Code”) yelled across
a crowded crew lunch to Plaintiff, “BRAD, ARE YOU SICK?” intimating that Plaintiff had

HIV/AIDS.

20. Kristen Kiyan made several stereo typical remarks about gay males to Plaintiff,
including that ALL gay men slept around regardless if you were married - “isn’t that what you

do?”

21. Ms. Kiyan said to Plaintiff and others in the Hair & Make-up camper that “all tall

and skinny guys have big you know what’s....I know, I married one.”
22. Ms. Kiyan told Plaintiff “My husband’s Muslim and doesn’t like gay men.”

23. On November 20, 2018 — Daisy Curbeon aka Daisy Curbean, said to Plaintiff
((witnessed by Ms. Kiyan, Ms. Grande, Mr. Abercrombie, and Paulette Eklund- (Make-up Artist
— CBS “The Code”)) at a company lunch table, “Gay Mafia always looks after their own and

were impossible to mess with.”
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 16 of 66

24. On November 21, 2018, Plaintiff spotted Ms. Kiyan’s husband Ali hanging
outside the door of the Hair and Make-up camper at wrap. Plaintiff invited Ali in the camper and

wished both Ali and Ms. Kiyan a Happy Thanksgiving.

25. On December 6, 2018, Mr. Stenson, was told by Patricia Grande at a company
lunch that, per Daisy Curbeon, on November 21, 2018, Ms. Kiyan’s husband, Ali, came to the
Hair & Make-up camper that night to cause physical harm to Plaintiff. After this lunch, Plaintiff
returned to the Hair and Make-up camper and found Ms. Kiyan at her make-up station and
questioned Ms. Kiyan about the allegation her husband intended to harm him. Ms. Kiyan denied
that ever being the case. She additionally expressed concern that if Plaintiff filed a report with

Human Resources about Ms. Curbeon’s assaults, they would all be fired.

26. On December 13, 2018 Plaintiff received a text message on a chain with other
crewmembers from (“The Code”). Veronica Heffron (Set Production Assistant 1 team “The
Code”) wrote: “ALL LADIES WEAR FESTIVE RED TOMORROW and red lipstick (lady in
red dress and red lipstick emoji)”. Crewmembers on text chain included, Veronica Heffron, Ms.
Kiyan, Ms. Grande, Ms. Curbeon, Mackenzie Murray (Set Production 1‘ team Helper CBS “The

Code”) and Plaintiff. All persons on the text chain were female except Plaintiff.

27. On the morning of January 14, 2019, prior to Plaintiff's termination, while sitting
by the video monitors amongst a circle of crew, Nicole Capogna (Key Costumer CBS “The

Code”) said to Plaintiff and the group, “I wish we had an all-female crew.”

28. On January 14, 2019, Plaintiff (‘Mr. Stenson”), and Desmond Abercrombie,
we're fired from the same Department (Make-up) January 14, 2019, along with Patricia Grande

(Department Head Hair Stylist- CBS’s “The Code”). Only the Plaintiff and Mr. Abercrombie are
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 17 of 66

no longer eligible to be hired on any CBS productions. Both Plaintiff and Mr. Abercrombie are

gay men.

Allegation No. 3: Defendants violated Harassment and Hostile Work Environment under
Title VIL of the Civil Rights Acts of 1964 and 1991 (“Title VII”), the New York State
Human Rights Law (the “NYSHRL”), New York City Human Rights Law (the

“NYCHRL”) and the Sex Orientation Non-Discrimination Act (““SONDA”).
*****Pailure by Defendants to Remedy a Hostile Work Environment*****

29. In November, 2018, while in the Hair & Make-up camper, and in front of
witnesses Ms. Grande and Ms. Kiyan, Ms. Curbeon physically and completely unzipped

Plaintiff's jacket wide open and said to Plaintiff, “I just unzipped your pants.”

30. On November 29, 2018, Plaintiff was physically assaulted by Daisy Curbeon aka
Daisy Curbean on the set of “The Code.” Ms. Curbeon poked Plaintiff hard in the chest several
times and waved her hand vigorously in Plaintiff's face very close to his nose in a fast motion
saying to Plaintiff that “[He] was a funny guy and that [he] should be a comedian. That was
[his] true calling...” She subsequently turned to Patricia Grande and pushed Ms. Grande so hard
in her left shoulder she nearly knocked her to the ground. Ms. Curbeon repeated her physical
assault again on Plaintiff with the same aggressive actions as before less than a couple of hours

later and repeated what was said to him earlier.

31. On November 30, 2018, shortly after midnight, Plaintiff spoke in person to Paul

Cabbad (Unit Production Manager, CBS “The Code”) about Ms. Curbeon’s physical assault on

10
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 18 of 66

him and Patricia Grande in the early evening. Paul Cabbad reported that he had never dealt with

a HR Report and said he would contact CBS Legal (Los Angeles).

32. On December 6, 2018, Plaintiff sat down with Paul Cabbad and had a discussion
of how things where escalating for the worse in the hair and make-up department and with the
crew. Mr. Cabbad assured Plaintiff that he would have the HR forms for Plaintiff later that day

or the next.

33. Also, on December 6, 2018, Plaintiff was told by Ms. Grande at a company lunch
that, per Ms. Curbeon, on November 21, 2018, Ms. Kiyan’s husband, Ali, came to the Hair &
Make-up camper that night to cause physical harm to Plaintiff. After this lunch, Plaintiff returned
to the Hair and Make-up camper and found Ms. Kiyan at her make-up station and questioned Ms.
Kiyan about the allegation her husband intended to harm him. Ms. Kiyan denied that ever being
the case. She additionally expressed concern that if Plaintiff filed a report with Human
Resources about Ms. Curbeon’s assaults, they would all be fired. Ms. Kiyan explained that all
she cared about was herself and having a job until March, so she can move her and her family to

a new apartment and needed a job for application and credit.

34. Prior to filing his assault complaint, on December 7, 2018, Plaintiff received a
phone call from Tim Farrell, Vice President Human Resources CBS in Los Angeles wherein Mr.
Farrell explained that he received a complaint against Plaintiff from Kristen Kiyan that was sent
via e-mail that morning. Mr. Farrell outlined false and ludicrous allegations bought against the
Plaintiff in that the Plaintiff mistreated Ms. Kiyan, a coworker in the make-up department, and

that Ms. Kiyan feared for her, her husband and child’s lives, and alleged being bullied and

11
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 19 of 66

pressured to cooperate with Plaintiff's complaint against Ms. Curbeon. Further, she expressed

fear of being released from the production because she had a child.

35. In the same conversation with Mr. Farrell, Plaintiff spoke briefly about his
negative interactions with Ms. Kiyan and Ms. Curbeon. Mr. Farrell, informed Plaintiff that two
women would be coming to set in the coming week. Marlene Baez, Vice President Human
Resources CBS (New York), and Danya Ahmed, Assistant General Counsel Labor &

employment Relations CBS, and not to fire Ms. Kiyan.

36. On December 10, 2018, Patricia Grande delivered a letter to Ms. Curbeon and
copied same via e-mail to Marlene Baez, Rosemarie Levy (LA.T.S.E. Local 798 Business
Agent), and Paul Cabbad on both January 12, 2019, and one (1) week prior. The email of
January 12, 2019, to these three individuals was to confirm that their receipt of same Ms. Grande
had sent to them one week prior. The letter, a copy of which is attached hereto as “Exhibit C,”
outlined Ms. Curbeon’s bad behavior on the set of “The Code,” thereby making upper
management and Human Resources aware of the stressful and unprofessional work environment.

The letter further identified the two assaults on the Plaintiff as witnessed by Ms. Grande.

37. Attached hereto, marked as “Exhibit C” and by this reference incorporate herein is a

true and correct copy of Ms. Grande’s email dated January 12, 2019.

38. On December 13, 2018, Plaintiff first saw and met with Marlene Baez, Vice
President CBS Human Resources (New York) and Danya Ahmed, Assistant General Counsel
Labor & Employment Relations CBS. Plaintiff informed Ms. Baez and Ms. Ahmed of the
assaults on his person and the deteriorating work environment on the set of “The Code.” This

would have been an opportunity for Ms. Baez and Ms. Ahmed to discuss any allegations against

12
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 20 of 66

Plaintiff, at that time unknown to Plaintiff, and for which Plaintiff was to be subsequently
terminated; however, there was no discussion of allegations made against Plaintiff, only a
conversation regarding the state of affairs on the set of “The Code.” Plaintiff attempted to
provide Ms. Baez with a written complaint (attached as Exhibit D), which she refused. This

meeting was called short due to a two (2) hour drive Ms. Baez had ahead of herself.

39. Attached hereto, marked as “Exhibit D” and by this reference incorporate herein is a

true and correct copy of Mr. Stenson’s hand-written HR complaint dated December 7, 2018.

40. Despite the previous reporting by Plaintiff of Ms. Curbeon’s assaults on him to
both Mr. Cabbad and Mr. Farrell, and the reporting of said assaults to Ms. Baez and Ms. Ahmed,
Ms. Curbeon remained employed on “The Code” after the December 13, 2018, visit to set by Ms.

Baez and Ms. Ahmed.

Al. On December 17, 2018 both Plaintiff and Ms. Grande spoke to LA.T.S.E. Local

798 Business Agent Rosemarie Levy about pursuing a restraining order against Ms. Curbeon.

42. On January 10, 2019 at 2:42 p.m., Plaintiff sent an email to Ms. Baez, with the
subject heading, “URGENT”. In this email, attached as “Exhibit E,” Plaintiff requested a phone
call from Ms. Baez to discuss the escalating condition on set, his discomfort at what he deemed
“is now becoming a[n] extreme hostile work environment,” a feeling of discrimination at being
the only male artist within the hair and make-up camper and his fear of retaliation. Plaintiffs
email further reiterates that despite Ms. Baez and “The Code” management team being made
aware of the environment on set the behavior continues “even with more toxicity without any

follow-up or resolution from anybody.”

13
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 21 of 66

43. Attached hereto, marked as “Exhibit E” and by this reference incorporate herein

is a true and correct copy of Mr. Stenson’s email dated January 10, 2019.

44. On January 10, 2019, at 6:15 p.m., Ms. Baez responded via email advising
Plaintiff that production would attempt to keep Plaintiff and Ms. Kiyan separated and that the
investigation would soon be completed and she would “be back in touch shortly to discuss the

results with you.”

4S. On January 14, 2019, Plaintiff was hand delivered a letter of termination from Ms.

Baez in the presence of Jane Raab and terminated effective immediately.

46. Plaintiff was not made aware of the new and unexpected allegations made against
him as reasons for his termination prior to his termination, nor afforded the opportunity to

provide any explanation or evidence to the contrary.

47. Plaintiff was advised he was no longer eligible to be hired on “The Code” or any

other or future CBS production from CBS Television Studios.

Allegation No. 4: Defendants violated SEC. 2000e-3 [Section 704(a)] Prohibiting
Retaliation under Title VII of the Civil Rights Acts of 1964 and 1991 (“Title VII”), the New
York State Human Rights Law (the “NYSHRL”), New York City Human Rights Law (the

“NYCHRL”) and Sex Orientation Non-Discrimination Act (““SSONDA”).

+ Failure by Defendants to Perform a Complete and Proper Investigation into

Allegations as Cause for Termination Prior to Plaintiff's Termination*****

14
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 22 of 66

48. Plaintiff was hand delivered a letter of termination from Ms. Baez in the presence
of Ms. Raab on January 14, 2019, and terminated effective immediately. The termination was

based on Defendants’ belief that among other things, Plaintiff had violated Defendants’ company

policy.

49, Plaintiff had not been provided with any such policy during his employment on

“The Code.”

50. Plaintiff was not made aware of the new and unexpected allegations made against
him as reasons for termination prior to his termination, nor afforded the opportunity to provide

any explanation or evidence to the contrary.

51. Defendants failed to maintain the confidentiality of the investigation. On
December 13, 2018, and during Plaintiff's meeting with Ms, Baez and Ms. Ahmed, a text
message was circulating on the set of an image of open flamed grill with meat on it. This image

was accompanied with the questions, “How is everyone being? Was Bradley grilled?”

52. Defendants failed to accept the handwritten complaint Plaintiff attempted to
provide ((Exhibit D), Plaintiff's complaint to HR), and failed act on emails they received from
Plaintiff, as well as Ms. Grande, see Exhibits E (Urgent email) and F (January 10 email), wherein
Ms. Grande identifies the assaults she witnessed on the Plaintiff, as well as evidence of Kristen
Kiyan being the aggressor in disputes with Plaintiff. Ms. Kiyan’s aggressive behavior runs

contrary to her previous complaint to Mr. Farrell that she was “afraid for her life.”

53. Attached hereto, marked as “Exhibit F” and by this reference incorporate herein

is a true and correct copy of Ms. Grande’s email dated January 10, 2019.

15
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 23 of 66

54. Proper investigation by Defendants into the allegations made by and against the
Plaintiff would have identified Ms. Kiyan and Ms. Curbeon, as well as other employees of “The

Code,” as violating Defendants’ policies.

55. At the time of, and following Plaintiff’s termination, both Ms. Kiyan and Ms.

Curbeon were still employed on “The Code.”
xR etaliatory Termination******

56. Plaintiff attempted by different avenues to inform Defendants of the conditions
outlined in the above paragraphs and Mr. Stenson’s concerns were not addressed properly or

timely by Defendants.

57. Plaintiff asserts that his termination was a result of his complaints to Defendants
of the working conditions on the set of “The Code,” and that the “official” reasons cited by

Defendants for his termination were false and a pretext for their retaliatory termination.
FIRST CAUSE OF ACTION

Gender and/or Sexual Orientation Discrimination under Title VII of the

Civil Rights Acts of 1964 and 1991 (“Title VIL’)
(Against All Defendants “CBS”)

58. Plaintiff hereby repeats, reiterates and realleges each and every allegation set forth

in the preceding paragraphs “1” though “57” above as though fully set forth herein.

59. Mr. Stenson is a member of a protected class under Title VII.

16
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 24 of 66

60. Title VII prohibits workplace discrimination, adverse employment decisions and

disparate treatment on the basis of gender and/or sexual orientation.

61. Plaintiff was treated in a disparate manner despite his high and well recognized

level of job performance.

62. By the acts described above and herein, including the imposition of a hostile work
environment and the denial of due process in a HR investigation, CBS discriminated against Mr.
Stenson in the terms and conditions of his employment on the basis of his gender and/or sexual

orientation, in violation of Title VIL.

63. Defendant has discriminated against Plaintiff on the basis of his gender in
violation under Title VII of the Civil Rights Acts of 1964 and 1991 (“Title VII’), by fostering,
condoning, accepting, ratifying and/or otherwise failing to prevent or to remedy a hostile work

environment.

64. Defendant has discriminated against Plaintiff on the basis of his gender in
violation under Title VI of the Civil Rights Acts of 1964 and 1991 (“Title VII”), by denying him

the opportunity to work in an employment setting free of unlawful discrimination.

65. Asa direct and proximate result of Defendant’s unlawful discriminatory conduct
in violation under Title VII of the Civil Rights Acts of 1964 and 1991 (“Title VIT”), Plaintiff has
suffered, and continues to suffer, monetary and/or economic harm for which he is entitled to an

award of monetary damages and other relief.

66. Asa direct and proximate result of Defendant’s unlawful discriminatory conduct

in violation under Title VII of the Civil Rights Acts of 1964 and 1991 (“Title VII”), Plaintiff has

17
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 25 of 66

suffered, and continues to suffer, severe mental anguish and emotional distress, including, but
not limited to, depression, humiliation, inconvenience, pain and suffering, for which he is

entitled to an award of monetary damages and other relief.

67. Defendant’s unlawful and discriminatory actions were intentional, done with
malice, and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights
under (“Title VII”) of the Civil Rights Acts of 1964 and 1991 (“Title VII’), for which Plaintiff is

entitled to an award of punitive damages.

68. An award for reasonable attorneys’ fees pursuant to 42 U.S.C. §2000e-5 (k) of
(“Title VII”), and punitive damages, as will effectuate the purpose of (“Title VII”), together with

all such other and further relief as the Court deems just and proper; and
69. | Anaward for such other and further relief as may be just and proper.
SECOND CAUSE OF ACTION

Age Discrimination in Employment Act (the “ADEA”), Title VII of the Civil

Rights Acts of 1967 (“Title VIT’)
VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967
(Against All Defendants “CBS”)

70. Plaintiff hereby repeats, reiterates and realleges each and every allegation set forth

in the preceding paragraphs “1” though “69” above as though fully set forth herein.

18
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 26 of 66

71. Mr. Stenson is a member of a protected class under “Title VII”, the Age
Discrimination in Employment Act of 1967, 29 U.S.C. §§ 631 et seq. Mr. Stenson is above (40)

forty years of age.

72. By the conduct described above, CBS has engaged in discrimination against Mr.

Stenson because of his age and subjected his age-based animosity.

73. Such discrimination was based upon Mr. Stenson’s age because he would not
have been the object of discrimination but for the facts that Mr. Stenson is above (40) forty years

of age.

74. CBS’s conduct complained of herein was willful and in disregard of Mr.
Stenson’s protected rights. CBS and its supervisory personnel were aware that discrimination on

the basis of age was unlawful but acted in reckless disregard of the law.

75. CBS’s HR and CBS corporate management retained the above-referenced
employees who exhibited the discriminatory conduct toward Mr. Stenson and did so despite the

knowledge of said employees engaging in discriminatory actions.

76. The conduct of CBS, by and through the conduct of its agents, employees, and/or
representatives, and CBS’s failure to make prompt remedial to prevent continued discrimination
against Mr. Stenson, violates the provisions of the Age Discrimination In Employment Act

(“ADEA”), as amended, 28 U.S.C. 5 621, et seq.

77. CBS’s unlawful actions were intentional, willful, malicious, and/or done with

reckless disregard for Mr. Stenson

19
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 27 of 66

78. Require CBS to reinstate Mr. Stenson to the position at the rate of pay with the

full benefits he would have had he not been discriminated against

79. Defendant has discriminated against Plaintiff on the basis of his gender in
violation under Title VII of the Civil Rights Acts of 1964 and 1991 (“Title VII”), by denying him

the opportunity to work in an employment setting free of unlawful discrimination.

80. Defendant has discriminated against Plaintiff on the basis of his gender in
violation under Title VII of the Civil Rights Acts of 1964 and 1991 (“Title VII”), by fostering,
condoning, accepting, ratifying and/or otherwise failing to prevent or to remedy a hostile work

environment. -

81. As set forth above, Defendants discriminated against Mr. Stenson because of his
age. Defendants engaged in illegal, intentional discrimination on the basis of age, by creating a

hostile work environment based on age and by terminating Mr. Stenson.

82. As a direct, legal and proximate result of the discrimination, Mr. Stenson has
suffered damages, including emotional distress, lost wages and other economic damages, in an

amount to be proven at trial.

83. Defendants committed the acts herein despicably, maliciously, fraudulently, and
oppressively, with the wrongful intention of injuring Mr. Stenson, from an improper motive
amounting to malice, and in conscious disregard of the rights of Mr. Stenson. He is thus entitled

to recover punitive damages from Defendant in an amount according to proof.

84. As a direct and proximate result of Defendant’s unlawful discriminatory conduct

in violation under Title VII of the Civil Rights Acts of 1964 and 1991 (“Title VII”), Plaintiff has

20
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 28 of 66

suffered, and continues to suffer, monetary and/or economic harm for which he is entitled to an

award of monetary damages and other relief.

85. Asa direct and proximate result of Defendant’s unlawful discriminatory conduct
in violation under Title VII of the Civil Rights Acts of 1964 and 1991 (“Title VII’), Plaintiff has
suffered, and continues to suffer, severe mental anguish and emotional distress, including, but
not limited to, depression, humiliation, inconvenience, pain and suffering, for which he is

entitled to an award of monetary damages and other relief.

86.  Defendant’s unlawful and discriminatory actions were intentional, done with
malice, and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff's rights
under Title VII of the Civil Rights Acts of 1964 and 1991 (“Title VII”), for which Plaintiff is

entitled to an award of punitive damages; and

87. An award such other and further relief as may be just and proper, and requests
that the Court retain jurisdiction over this action until CBS has fully complied with the Orders of
this Court and that the Court require CBS to file such reports as may be necessary to supervise

such compliance.

88. Plaintiff seeks relief available for such misconduct includes not merely all actual
losses suffered by the aggrieved employee, but compensatory and punitive damages, back and
front pay, liquidated damages (including the doubling of back pay), attorneys’ fees, expert

witness fees and appropriate declaratory, injunctive and other relief, as well.

89. An award for reasonable attorneys’ fees pursuant to 42 U.S.C. §621 1988, the

Civil Rights Attorneys Fee Award Act of (“Title VII”), and punitive damages, as will effectuate

21
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 29 of 66

the purpose of (“Title VII”), together with all such other and further relief as the Court deems

just and proper; and
90. | An award for such other and further relief as may be just and proper.
THIRD CAUSE OF ACTION

Harassment and/or Hostile Work Environment in Violation under Title VII

of the Civil Rights Acts of 1967 (“Title VII”), the New York State Human Rights Law
42 U.S. Code § 2000e-2 — Unlawful employment practices
(Against All Defendants “CBS”)

91, Plaintiff hereby repeats, reiterates and realleges each and every allegation set forth

in the preceding paragraphs “1” though “90” above as though fully set forth herein.

92. At all times herein mentioned, Defendants where in violation of their own
company policy as well under title (“Title VII”). Defendants’ own rules and regulations, was in
full force and effect and was binding on defendants. Defendants fail to take all reasonable steps

necessary to prevent discrimination and harassment from occurring.

93. Defendant has discriminated against Plaintiff on the basis of his age, gender
and/or sexual orientation in violation of Title VII of the Civil Rights Acts of 1964 and 1991
(“Title VII”), by fostering, condoning, accepting, ratifying and/or otherwise failing to prevent or

to remedy a hostile work environment and terminating Plaintiff.

22
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 30 of 66

94. During the course of plaintiff's employment, Defendants failed to prevent their
employees engaging in intentional actions that resulted in Plaintiff's treated less favorably

because of his age, gender and/or sexual orientation.

95. Defendants failed to prevent their employees from engaging in unjustified

employment practices against employees.

96. As set forth above, during the course of plaintiff's employment, Defendants failed
to prevent a pattern and practice by their employees of illegal, intentional discrimination and
harassment by creating a hostile work environment and by terminating Plaintiff, on the bases of

age, gender and/or sexual orientation.

97. Plaintiff believes and on that basis alleges that age, gender and/or sexual orientation,

was a substantial motivating factors in Defendants’ employees’ discrimination against him.

98. As a proximate result of Defendants’ willful, knowing, and intentional
misconduct, Plaintiff has sustained and continues to sustain substantial losses of earning and

other employment benefits.

99. As a proximate result of Defendants’ willful, knowing, and intentional
misconduct, Plaintiff has suffered and continues to suffer humiliation, inconvenience, emotional

distress, and physical and mental pain and anguish, all to his damage in sum according to proof.

100. Plaintiff has incurred and continues to incur legal expenses and attorneys’ fees.
Pursuant to, in violation under Title VII of the Civil Rights Acts of 1964 and 1991 (“Title VII’),
Plaintiff is entitled to recover reasonable attorneys’ fees and costs (including expect costs) in an

amount according to proof.

23
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 31 of 66

101. Defendants committed the acts herein despicably, maliciously, fraudulently and
oppressively, with the wrongful intention of injuring Plaintiff, from an improper and motive
amounting to malice, and in conscious disregard of the rights of Mr. Stenson. Plaintiff is thus

entitled to recover punitive damages from Defendant in an amount according to proof.
102. An award for such other and further relief as may be just and proper.
FOUTH CAUSE OF ACTION

Retaliation and Wrongful Termination in Violation under Title VIL of the

Civil Rights Acts of 1967 (“Title VII”), in Violation under Title VII of the Civil Rights Acts

of 1967 (“Title VII”)

VIOLATION OF SECTION 704(a) OF THE CIVIL RIGHTS ACT OF 1964
PROHIBITING RETALIATION
(Against All Defendants “CBS”)

103. Plaintiff hereby repeats, reiterates and realleges each and every allegation set forth

in the preceding paragraphs “1” though “102” above as though fully set forth herein.
104. Mr. Stenson is a member of a protected class under Title VII.
105. Title VII prohibits work place discrimination in the form of retaliation.

106. Despite the fact that Plaintiff had enjoyed a well-deserved positive reputation for

his performance, without incidents with CBS.

24
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 32 of 66

107. Mr. Stenson’s previous efforts to report discriminations and hostel work
environment to the attention of CBS HR, at both Los Angeles and corporate offices were

dismissed. There was no change in the hostile work environment at CBS’s “The Code”.

108. The explanation for Mr. Stenson’s terminating was a ruse. Mr. Stenson was in

retaliation for attempting to report a complaint to HR.

109. The discharge of an employee in violation under Title VII of the Civil Rights Acts
of 1967 (“Title VII”), contravenes those laws and those laws and policies underlying them, and

gives rise to a common law action for wrongful termination.

110. Defendants failed to prevent their employees from engaging in unjustified
employment practices against employees. In violative of Defendants’ own company’s rules and

regulations.

111. As a direct and proximate result of Defendants’ termination of Plaintiff and no

longer eligible to employ, as alleged above, Plaintiff has been harmed.

112. Plaintiff has suffered the loss of, inter alia, his substantial (contractual income/
salary) and benefits that he would have received had he not been terminated. As a result of such

illegal conduct, Plaintiff has suffered such damages in an amount according to proof at trial.

113. As a further direct and proximate result of Defendants’ conduct, Plaintiff has
suffered a loss of financial stability, peace of mind and future security, and has suffered

embarrassment, humiliation, inconvenience, mental and emotional pain and distress.

114. Defendants committed the acts alleged herein oppressively and maliciously, with

the wrongful intention of injuring Plaintiff, from improper motive amounting to malice, and in

25
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 33 of 66

conscious disregard of his rights. Thus, Plaintiff is entitled to recover punitive damages from

Defendants

115. By the actions described above, among others, Defendant violated, including
under (“ Title VII”), in that they unlawfully retaliated against Plaintiff for his engagement in
protected activities and his opposition to Defendant’s unlawful conduct in violation of (“Title
VII”), including, inter alia, by engaging in conduct reasonably likely to dissuade and/or deter

Plaintiff and others from engaging in protected acts.

116. The conduct of CBS, by and through the conduct of its agents, employee, and/or
representatives, and CBS’s failure to make prompt remedial action to prevent continued
discrimination against Plaintiff, violates provisions of the Plaintiffs’ employment with CBS

contravenes, inter alia under “Title VII”), as well as Defendants’ own rules and regulations.

117. As a direct and proximate result of Defendant’s unlawful retaliatory conduct in
violation of (“Title VI’), Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm for which he is entitled to an award of monetary damages and other relief.

118. As a direct and proximate result of Defendant’s unlawful retaliatory conduct in
violation of (“Title VII’), Plaintiff has suffered, and continues to suffer, severe mental anguish
and emotional distress, including, but not limited to, depression, humiliation, inconvenience,
embarrassment, stress and anxiety, loss of self-esteem and self-confidence, as well as emotional

pain and suffering, for which he is entitled to an award of monetary damages and other relief.

119. Defendant’s unlawful and retaliatory actions were intentional, done with malice,
and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff's right under

(“Title VII’), for which Plaintiff is entitled to an award of punitive.

26
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 34 of 66

120. An award for the cost of the suit, including an award of attorney’s fees pursuant to

42 U.S.C. § 1988, the Civil Rights Attorneys Fee Award Act; and
121. Anaward such other and further relief as may be just and proper.
FIFTH CAUSE OF ACTION

Disparate Treatment and Discrimination under New York State, City

Statutes and “SONDA” as to Defendants CBS) gender / sexual orientation
(Against All Defendants “CBS”)

122. Plaintiff hereby repeats, reiterates and realleges each and every allegation set forth

in the preceding paragraphs “1” though “121” above as though fully set forth herein.

123. Both the New York Executive Law and the New York City Administrative Code
prohibits workplace discrimination, adverse employment decisions, and disparate treatment on

the basis of gender and/or sexual orientation.

124. The New York State Human Rights Law (the “NYSHRL”), New York City
Human Rights Law (the “NYCHRL”) and the Sex Orientation Non-Discrimination Act
(“SONDA”), by denying him the opportunity to work in an employment setting free of unlawful

discrimination.

125. The New York State Human Rights Law (the “NYSHRL”), New York City
Human Rights Law (the “NYCHRL”) and the Sex Orientation Non-Discrimination Act
(“SONDA”), prohibits workplace discrimination, adverse employment decisions and disparate

treatment on the basis of gender and/or sexual orientation.

af
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 35 of 66

126. Plaintiff was treated in a disparate manner despite his high and well recognized

level of job performance.

127. By the acts described above and herein, including the imposition of a hostile work
environment and the denial of due process in a HR investigation, CBS discriminated against Mr.
Stenson in the terms and conditions of his employment on the basis of his gender and/or sexual
orientation, in violation of the New York State Human Rights Law (the “NYSHRL”), New York
City Human Rights Law (the “NYCHRL”) and the Sex Orientation Non-Discrimination Act

(“SONDA’).

128. Defendant has discriminated against Plaintiff on the basis of his gender in
violation under the New York State Human Rights Law (the “NYSHRL”), New York City
Human Rights Law (the “NYCHRL”) and the Sex Orientation Non-Discrimination Act
(“SONDA”), by fostering, condoning, accepting, ratifying and/or otherwise failing to prevent or

to remedy a hostile work environment.

129. Defendant has discriminated against Plaintiff on the basis of his gender in
violation under the New York State Human Rights Law (the “NYSHRL”), New York City
Human Rights Law (the “NYCHRL”) and the Sex Orientation Non-Discrimination Act
(“SONDA”), by denying him the opportunity to work in an employment setting free of unlawful

discrimination.

130. Asa direct and proximate result of Defendant’s unlawful discriminatory conduct
in violation under the New York State Human Rights Law (the “NYSHRL”), New York City

Human Rights Law (the “NYCHRL”) and the Sex Orientation Non-Discrimination Act

28
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 36 of 66

(“SONDA”), Plaintiff has suffered, and continues to suffer, monetary and/or economic harm for

which he is entitled to an award of monetary damages and other relief.

131. Asa direct and proximate result of Defendant’s unlawful discriminatory conduct
in violation under the New York State Human Rights Law (the “NYSHRL”) and New York City
Human Rights Law (the “NYCHRL”) and particularly its Sex Orientation Non-Discrimination
Act (‘“SONDA”), Plaintiff has suffered, and continues to suffer, severe mental anguish and
emotional distress, including, but not limited to, depression, humiliation, pain and suffering, for

which he is entitled to an award of monetary damages and other relief.

132. Defendant’s unlawful and discriminatory actions were intentional, done with
malice, and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiffs rights
under the New York State Human Rights Law (the “NYSHRL”), New York City Human Rights
Law (the “NYCHRL”) and the Sex Orientation Non-Discrimination Act (““SONDA”), for which

Plaintiff is entitled to an award of punitive damages.

133. Asa direct and proximate result of Defendant’s unlawful discriminatory conduct
in violation under the New York State Human Rights Law (the “NYSHRL”), New York City
Human Rights Law (the “NYCHRL”) and the Sex Orientation Non-Discrimination Act
(“SONDA”), Plaintiff has suffered, and continues to suffer, severe mental anguish and emotional
distress, including, but not limited to, depression, humiliation, inconvenience, pain and suffering,

for which he is entitled to an award of monetary damages and other relief.

134. Defendant’s unlawful and discriminatory actions were intentional, done with
malice, and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiffs rights

under the New York State Human Rights Law (the “NYSHRL”), New York City Human Rights

29
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 37 of 66

Law (the “NYCHRL”) and the Sex Orientation Non-Discrimination Act (“SONDA”), for which

Plaintiff is entitled to an award of punitive damages.

135. An award for reasonable attorneys’ and punitive damages, as will effectuate the
purpose of the New York State Human Rights Law (the “NYSHRL”), New York City Human
Rights Law (the “NYCHRL”) and the Sex Orientation Non-Discrimination Act (“SONDA”),

together with all such other and further relief as the Court deems just and proper; and
136. Anaward for such other and further relief as may be just and proper.
SIXTH CAUSE OF ACTION

Age Discrimination under the New York State Human Rights Law (the

“NYSHRL”) and New York City Human Rights Law (the “NYCHRL”))
(Against All Defendants “CBS”)

137. Plaintiff hereby repeats, reiterates and realleges each and every allegation set forth

in the preceding paragraphs “1” to “136” above as though fully set forth herein.

the New York State Human Rights Law (the “NYSHRL”), New York City Human Rights

Law (the “NYCHRL”) and the Sex Orientation Non-Discrimination Act (“SONDA”).

138. By the conduct described above, CBS has engaged in discrimination against Mr.

Stenson because of his age and subjected his age-based animosity.

139. Such discrimination was based upon Mr. Stenson’s age because he would not
have been the object of discrimination but for the facts that Mr. Stenson is above, (40) forty

years of age.

30
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 38 of 66

140. CBS’s conduct complained of herein was willful and in disregard of Mr.
Stenson’s protected rights. CBS and its supervisory personnel were aware that discrimination on

the basis of age was unlawful but acted in reckless disregard of the law.

141. CBS’s HR and CBS corporate management retained the above-referenced
employees who exhibited the discriminatory conduct toward Mr. Stenson and did so despite the

knowledge of said employees engaging in discriminatory actions.

142. The conduct of CBS, by and through the conduct of its agents, employees, and/or
representatives, and CBS’s failure to make prompt remedial to prevent continued discrimination
against Mr. Stenson, violates the provisions of the New York State Human Rights Law (the
“NYSHRL”), New York City Human Rights Law (the “NYCHRL”) and the Sex Orientation

Non-Discrimination Act (““SSONDA”).

143. CBS’s unlawful actions were intentional, willful, malicious, and/or done with

reckless disregard for Mr. Stenson.

144. Require CBS to reinstate Mr. Stenson to the position at the rate of pay with the

full benefits he would have had he not been discriminated against.

145. Defendant has discriminated against Plaintiff on the basis of his gender in
violation of the New York State Human Rights Law (the “NYSHRL”), New York City Human
Rights Law (the “NYCHRL”) and the Sex Orientation Non-Discrimination Act (“SONDA”), by

denying him the opportunity to work in an employment setting free of unlawful discrimination.

146. Defendant has discriminated against Plaintiff on the basis of his gender in

violation of the New York State Human Rights Law (the “NYSHRL”), New York City Human

31
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 39 of 66

Rights Law (the “NYCHRL”) and the Sex Orientation Non-Discrimination Act (““SONDA”), by
fostering, condoning, accepting, ratifying and/or otherwise failing to prevent or to remedy a

hostile work environment.

147. As set forth above, Defendants discriminated against Mr. Stenson because of his
age. Defendants engaged in illegal, intentional discrimination on the basis of age, by creating a

hostile work environment based on age and by terminating Mr. Stenson.

148. As a direct, legal and proximate result of the discrimination, Mr. Stenson has
suffered damages, inconvenience, including emotional distress, lost wages and other economic

damages, in an amount to be proven at trial.

149. Defendants committed the acts herein despicably, maliciously, fraudulently, and
oppressively, with the wrongful intention of injuring Mr. Stenson, from an improper motive
amounting to malice, and in conscious disregard of the rights of Mr. Stenson. He is thus entitled

to recover punitive damages from Defendant in an amount according to proof.

150. As a direct and proximate result of Defendant’s unlawful discriminatory conduct
in violation of the New York State Human Rights Law (the “NYSHRL”), New York City
Human Rights Law (the “NYCHRL”) and the Sex Orientation Non-Discrimination Act
(“SONDA”), Plaintiff has suffered, and continues to suffer, monetary and/or economic harm for

which he is entitled to an award of monetary damages and other relief.

151. Asa direct and proximate result of Defendant’s unlawful discriminatory conduct
in violation of the New York State Human Rights Law (the “NYSHRL”), New York City
Human Rights Law (the “NYCHRL”) and the Sex Orientation Non-Discrimination Act

(“SONDA”), Plaintiff has suffered, and continues to suffer, severe mental anguish and emotional

32
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 40 of 66

distress, including, but not limited to, depression, humiliation, inconvenience, pain and suffering,

for which he is entitled to an award of monetary damages and other relief.

152. Defendant’s unlawful and discriminatory actions were intentional, done with
malice, and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff's rights
of the New York State Human Rights Law (the “NYSHRL”), New York City Human Rights
Law (the “NYCHRL”) and the Sex Orientation Non-Discrimination Act (“SONDA”), for which

Plaintiff is entitled to an award of punitive damages.

153. An award for such other and further relief as may be just and proper, and requests
that the Court retain jurisdiction over this action until CBS has fully complied with the Orders of
this Court and that the Court require CBS to file such reports as may be necessary to supervise

such compliance.

154. Plaintiff seeks relief available for such misconduct includes not merely all actual
losses suffered by the aggrieved employee, but compensatory and punitive damages, back and
front pay, liquidated damages (including the doubling of back pay), attorneys’ fees, expert

witness fees and appropriate declaratory, injunctive and other relief, as well.

155. The NYCHRL in particular is notable for its absence for its absence of any ‘cap’
on recoverable damages in such circumstances, exposing both offending employers and involved
individuals personally to potentially unlimited liability for their misconduct, especially that

deemed to have been deliberately and intentionally violative thereof.

SEVENTH CAUSE OF ACTION

33
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 41 of 66

Harassment and Hostile Work Environment in Violation under the New York State
Human Rights Law (the “NYSHRL”), New York City Human Rights Law (the

“NYCHRL”) and the Sexual Orientation Non-Discrimination Act (“SONDA”)
Unlawful employment practices
(Against All Defendants CBS)

156. Plaintiff hereby repeats, reiterates and realleges “1” though “155” each and every

allegation set forth in the preceding paragraphs above as though fully set forth herein.

157. At all times herein mentioned, Defendants where in violation of their own
company policy as well, Federal, City, and State anti discrimination statutes and regulations (and
particularly its Sexual Orientation Non-Discrimination Act (“SONDA”)), as well as Defendants’
own rules and regulations, was in full force and effect and was binding on defendants.
Defendants fail to take all reasonable steps necessary to prevent discrimination and harassment

from occurring.

158. Defendant has discriminated against Plaintiff on the basis of his age, gender
and/or sexual orientation in violation of the New York State Human Rights Law (the
“NYSHRL”), New York City Human Rights Law (the “NYCHRL”) and the Sex Orientation
Non-Discrimination Act (“SONDA”), by fostering, condoning, accepting, ratifying and/or

otherwise failing to prevent or to remedy a hostile work environment and terminating Plaintiff.

159. During the course of plaintiff's employment, Defendants failed to prevent their
employees engaging in intentional actions that resulted in Plaintiff's treated less favorably

because of his age, gender and/or sexual orientation.

34
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 42 of 66

160. Defendants failed to prevent their employees from engaging in unjustified

employment practices against employees.

161. As set forth above, during the course of plaintiff's employment, Defendants failed
to prevent a pattern and practice by their employees of illegal, intentional discrimination and
harassment by creating a hostile work environment and by terminating Plaintiff, on the bases of

age, gender and/or sexual orientation.

162. Plaintiff believes and on that basis alleges that age, gender and/or sexual
orientation, was a substantial motivating factors in Defendants’ employees’ discrimination

against him.

163. As a proximate result of Defendants’ willful, knowing, and intentional
misconduct, Plaintiff has sustained and continues to sustain substantial losses of earning and

other employment benefits.

164. As a proximate result of Defendants’ willful, knowing, and intentional
misconduct, Plaintiff has suffered and continues to suffer humiliation, inconvenience, emotional

distress, and physical and mental pain and anguish, all to his damage in sum according to proof.

165. Plaintiff has incurred and continues to incur legal expenses and attorneys’ fees.
Pursuant to, in violation of the New York State Human Rights Law (the “NYSHRL”) and New
York City Human Rights Law (the “NYCHRL”) and the Sexual Orientation Non-Discrimination
Act (“SONDA”), Plaintiff is entitled to recover reasonable attorneys’ fees and costs (including

expect costs) in an amount according to proof.

35
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 43 of 66

166. Defendants committed the acts herein despicably, maliciously, fraudulently and
oppressively, with the wrongful intention of injuring Plaintiff, from an improper and motive
amounting to malice, and in conscious disregard of the rights of Mr. Stenson. Plaintiff is thus

entitled to recover punitive damages from Defendant in an amount according to proof.
167. Anaward for such other and further relief as may be just and proper.
EIGHT CAUSE OF ACTION

(Retaliation and Wrongful Termination in Violation of the New York State
Human Rights Law (the “NYSHRL”), New York City Human Rights Law (the

“NYCHRL”) and the Sexual Orientation Non-Discrimination Act (““SONDA”)
(Against All Defendants “CBS”)

168. Plaintiff hereby repeats, reiterates and realleges each and every allegation set forth

in the preceding paragraphs “1” though “167” above as though fully set forth herein.

169. Mr. Stenson is a member of a protected class under the New York State Human
Rights Law (the “NYSHRL”) and New York City Human Rights Law (the “NYCHRL”) and the

Sexual Orientation Non-Discrimination Act (“SONDA”).

170. The New York State Human Rights Law (the “NYSHRL”) and New York City
Human Rights Law (the “NYCHRL”) and the Sexual Orientation Non-Discrimination Act

(“SONDA”), prohibits work place discrimination in the form of retaliation.

171. Despite the fact that Plaintiff had enjoyed a well-deserved positive reputation for

this performance in his 23-year relationship with CBS, without incident.

36
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 44 of 66

172. Mr. Stenson’s previous efforts to report discriminations and hostel work
environment to the attention of CBS HR, at both Los Angeles and corporate offices were

dismissed. There was no change in the hostile work environment at CBS’s “The Code”.

173. The explanation for Mr. Stenson’s terminating was a ruse. Mr. Stenson was im

retaliation for attempting to report a complaint to HR.

174. The discharge of an employee in violation under the New York State Human
Rights Law (the “NYSHRL”), New York City Human Rights Law (the “NYCHRL”) and the

Sexual Orientation Non-Discrimination Act (““SONDA”).

175. The New York State Human Rights Law (the “NYSHRL”) and New York City
Human Rights Law (the “NYCHRL”) and the Sexual Orientation Non-Discrimination Act
(“SONDA”), contravenes those laws and those laws and policies underlying them, and gives rise

to a common Jaw action for wrongful termination.

176. Defendants failed to prevent their employees from engaging in unjustified
employment practices against employees. In violative of Defendants’ own company’s rules and

regulations.

177. As a direct and proximate result of Defendants’ termination of Plaintiff and no

longer eligible to employ, as alleged above, Plaintiff has been harmed.

178. Plaintiff has suffered the loss of, inter alia, his substantial (contractual income/
salary) and benefits that he would have received had he not been terminated. As a result of such

illegal conduct, Plaintiff has suffered such damages in an amount according to proof at trial.

37
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 45 of 66

179. As a further direct and proximate result of Defendants’ conduct, Plaintiff has
suffered a loss of financial stability, peace of mind and future security, and has suffered

embarrassment, humiliation, inconvenience, mental and emotional pain and distress.

180. Defendants committed the acts alleged herein oppressively and maliciously, with
the wrongful intention of injuring Plaintiff, from evil and improper motive amounting to malice,
and in conscious disregard of his rights. Thus, Plaintiff is entitled to recover punitive damages

from Defendants.

181. By the actions described above, among others, Defendant violated, including
under the New York State Human Rights Law (the “NYSHRL”) and New York City Human
Rights Law (the “NYCHRL”) and the Sexual Orientation Non-Discrimination Act (“SONDA”),
in that they unlawfully retaliated against Plaintiff for his engagement in protected activities and
his opposition to Defendant’s unlawful conduct in violation of the New York State Human
Rights Law (the “NYSHRL”) and New York City Human Rights Law (the “NYCHRL”) and the
Sexual Orientation Non-Discrimination Act (“SONDA”), including, inter alia, by engaging in
conduct reasonably likely to dissuade and/or deter Plaintiff and others from engaging in

protected acts.

182. The conduct of CBS, by and through the conduct of its agents, employee, and/or
representatives, and CBS’s failure to make prompt remedial action to prevent continued
discrimination against Plaintiff, violates provisions of the Plaintiffs’ employment with CBS
contravenes, inter alia under the New York State Human Rights Law (the “NYSHRL”) and New
York City Human Rights Law (the “NYCHRL”) and the Sexual Orientation Non-Discrimination

Act (“SONDA”), as well as Defendants’ own rules and regulations.

38
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 46 of 66

183. As a direct and proximate result of Defendant’s unlawful retaliatory conduct in
violation of the New York State Human Rights Law (the “NYSHRL”) and New York City
Human Rights Law (the “NYCHRL”) and the Sexual Orientation Non-Discrimination Act
(“SONDA”), Plaintiff has suffered, and continues to suffer, monetary and/or economic harm for

which he is entitled to an award of monetary damages and other relief.

184. As a direct and proximate result of Defendant’s unlawful retaliatory conduct in
violation of the New York State Human Rights Law (the “NYSHRL”) and New York City
Human Rights Law (the “NYCHRL”) and the Sexual Orientation Non-Discrimination Act

(“SONDA’).

185. Plaintiff has suffered, and continues to suffer, severe mental anguish and
emotional distress, including, but not limited to, depression, humiliation, embarrassment,
inconvenience, stress and anxiety, loss of self-esteem and self-confidence, as well as emotional

pain and suffering, for which he is entitled to an award of monetary damages and other relief.

186. Defendant’s unlawful and retaliatory actions were intentional, done with malice,
and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff's right under

(“Title VII’), for which Plaintiff is entitled to an award of punitive.

187. An award for the cost of the suit, including an award of attorney’s fees pursuant to
the New York State Human Rights Law (the “NYSHRL”) and New York City Human Rights
Law (the “NYCHRL”) and the Sexual Orientation Non-Discrimination Act (““SONDA”); and

188. An award such other and further relief as may be just and proper.

39
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 47 of 66

PRAYER FOR RELIEF

WHEREFORE, based on the allegations and facts truthfully set forth above, Plaintiff
prays that the Court enter judgment in his favor and against the Defendants; as a direct
and immediate result of the above actions taken discriminatorily against the Plaintiff.

Plaintiff prays the Court grants the following relief:

A declaratory judgment that the actions, conduct and practices of Defendants
described herein violate the laws under Title VII, the NYSHRL, the NYCHRL and
the Sex Orientation Non-Discrimination Act (“SONDA”);

An award of damages in the amount to be determined-at trial, plus prejudgment
interest, to compensate Plaintiff for all monetary and/or economic damages;

An award of damages in an amount to be determined at trial, plus preyudgment
interest, to compensate Plaintiff for all non-monetary and/or compensatory damages,
including but not limited to, compensation for his mental anguish and emotional
distress, future medical expenses, embarrassment, inconvenience, stress and anxiety,
loss of self-esteem, self-confidence and personal dignity, emotional pain and
suffering and any other mental injuries including long term pain and suffering;

An award of damages to be determined at trial, plus prejudgment interest, to
compensate Plaintiff for harm to his professional and personal reputations and loss of
career fulfillment;

An award for future loss of earnings, bonuses and benefits, in spite of an attempt at
mitigating damages, in an amount to be determined by the jury at trial if this matter,
An award of exemplary, and punitive damages in a sum sufficient to deter

Defendants’ conduct;

40
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 48 of 66

a

An award for injunctive relief requiring Plaintiff’s reinstatement to a comparable

position including experience, knowledge, salary and expertise,

H. An award of costs that Plaintiff has incurred in the action, as well as Plaintiffs
reasonable attorneys’ fees to the fullest extent permitted by law,

I. An award as a direct result of the ongoing disparate and discriminatory treatment to
which Plaintiff was subjected, Plaintiff has suffered injury and requests a judgment
for damages, including front and back pay, loss of unvested deferred compensation,
damage to reputation and other reasonable consequential damages in an amount to be
determined at trail, but in no event less than ($5,000,000.00); punitive damages; the
costs and disbursements of this action, including reasonable attorneys’ fees; all
relevant interest, and any such further relief to Plaintiff as this court deems just and
proper;

J. An award for costs of suit incurred herein; and

K. An award for such other and further relief as the Court may deem just and proper.

JURY TRIAL DEMANDED

189. Plaintiff hereby demands a trail by jury.

WHEREFORE, Plaintiff Bradley E. Stenson respectfully demands judgment against
Defendants based on the causes of action and factual statements truthfully alleged herein and as
set forth herein, together with such other and further relief as this Court shall deem just and

proper.

At
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 49 of 66

Plaintiff, requests leave to amend the foregoing Complaint at a later date to more
adequately reflect material and significant facts regarding the above mentioned allegations which

are related to an ongoing investigation connected to such allegations, the results of which may

carry significant weight on the Court.

Vwo ey 2 2020

Dated: New York, New York

 

January 24, 2020 307 East 109" Street Apt. 7
New York, New York 10029

(917) 553-8442

42
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 50 of 66

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

New York District Office
33 Whitehall Street, 5" Floor

New York, NY 10004-2112

For General Information: (800) 669-4000
TTY: (800)-669-6820

District Office: (212) 336-3620

General FAX: (212) 336-3625

 

Re: EEOC Charge No. 520-2019-05080 v. CBS

Dear Charging Party,

The Equal Employment Opportunity Commission (hereinafter referred to as the "“Commission") has
reviewed the above-referenced charge according to our charge prioritization procedures. These
procedures, which are based on a reallocation of the Commission's staff resources, apply to all open
charges in our inventory and call for us to focus our limited resources on those cases that are most likely
to result in findings of violations of the laws we enforce.

_ In accordance with these procedures, we have examined your charge based upon the information and
evidence you submitted. You allege you were discriminated and retaliated against, in violation of the

Title VIL of the Civil Rights Act of 1964, as amended.

Based on an analysis of the evidence submitted, the Commission is unable to conclude that the
information establishes a violation of Federal law on the part of Respondent. This does not certify that
Respondent is in compliance with the statutes. No finding is made as to any other issue that might be

construed as having been raised by this charge.

The Commission’s processing of these charges has been concluded. Included with this letter is your _
Notice of Dismissal and Right to Sue. Following this dismissal, you may only pursue this matter by filing
suit against the Respondent named in the charges within 90 days of receipt of said notice. Otherwise,

your right to sue will be lost.

Please contact Federal Investigator Christiana R. Doriety at Christiana. Doriety@eeoc.gov if you have any
questions.

Sincerely,

Christiana R. Doriety for
Federal Investigator ' Date

 
oo f 66
oe IA ny ANE RTD A... ntl Filed 01/24/20 Page S51 of66
fev gon st izCase 1:20-CV-POpqisRs EMS VME OPPORTUNITY COMMISSION

DISMISSAL AND Notice OF RIGHTS

 

 

 

 

To Bradley Stenson From New York District Office
. 307 East 109TH ST. APT 7 33 Whitehall Street
Nyc, NY 10029 5th Floor

New York, NY 10004

 

 

 

 

 

[J On behatt of person(s! aggrieved whose identity 1s
CONFIDENTIAL (29 CFR §1601.7/a))
EEOC Charge No EEOC Representative Telephone No.

Christiana R, Doriety,
520-2019-05080 Investigator (917) 410-4022

a
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

 

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs tess than the required number of employees or is not othenvise covered by the statutes.

Your charge was not timely filed with EEOC: in other words. you waited too long after the date(s) of the alleged
discrimination to file your charge
The EEOC issues the fallowing determination: Based upon its investigation. the EEOC is unable to conclude that the

information obtained establishes violations of the Statutes. This does not certify that the fespondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

Ul] BOO

Other (briefly state)

~ NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form )

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This wil! be the only notice of dismissal and of your right to sue that we will Send you,
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice: or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.) .

is Means that backpay due for any violations that occurred more than 2 years (3 years)

Equal Pay Act (EPA): EPA suits must be filed in federal or State court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. Th
before you file suit may not be collectible.

On behalf of the Commission

od a
ee S. aan _e ~ /
a 7 : ’ 7
Enclosuresis; Kevin J. Berry, tate MBtled)

District Director

 

 

 

 

 

CBs
51 West 52nd street
Nyc, NY 10019

 
Case 1:20-cv-00687-RA ~ Document 1 - Filed 01/24/20.. Page 52 of 66...

Wl Fore Sy Og;

 

CHARGE OF DISCRIMINATION

This form: is affected by the Privacy Actofl974 See enclosed Privacy Act
Statement ard other information befcre comsisting tr 5 farm

x]

___520-2019-05080

 

 

New York State Division Of Human Rights

and EEOC

__ State or local Agency, any .

 

 

Name (adicate Mtn, Als. Mrs.)

Mr. Bradley Stenson

Year of Birth

1971

Home Phona

(917) 553-8442

 

 

 

Street Address

307 East 109TH ST. APT 7, NYC, NY 10029

City, State and ZIP Code

 

Named is the Employer, Labor Organization, Em
That t Believe Discriminated Against Me or Othe

ployment Agency, Apprenticeship Committe, or St
ts (i more than two, list under PARTICULARS belo

ate or Local Government Agency
Ww)

 

Name

CBS

“a Emp 3yaes, Mémeter, Pisone Mo.

(212) 975-4321

 

 

 

Street Address

51 West 52nd street, NYC, NY 10019

City, State and ZIP Code

 

Name

“2 Erployaes, Membars

Prone No

 

 

 

Street Aadress

City. State and ZIP Cade

 

DISCRIMINATION BASED ON (Check aporopriate Boxfes) }

AGE {J DISABILITY

{_] RELIGION { } NATIONAL ORIGIN
[| GENETIC INFORMATION

DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

01-14-2019 01-14-2019

[ ] CONTINUING ACTION

 

 

OTHER (Specify!

THE PARTICULARS ARE (fagdherona! pape: :s needed attach evita sheet st).

| am a homosexual male who is over 40 years old, and |

Artist’, for the above-named entity since

| allege Respondent subjected me to sex-orie
an incident that took place back in Novembe
Human Resources did not do enough to repo
sexual orientation becaus
at the workplace.

rt my comp

Based on the above, | believe | was discrimi
Civil Rights Acts of 1964, as amended (‘Title VII'),
Employment Act of 1967, as amended CADEA').

and in

October 16, 2014. | was terminated

ntation and age discrimination wh
r of 2018. Specifically,

e derogatory references were made and there were me

nated and retaliat

was employed, as a ‘Department Head Make-Up

on January 14, 2019.

en | was terminated over
my former Production Manager and
at had to do with my

laint about the assault th
ntions of my being ‘old’

ed against, in violation of Title Vil of the }
violation of the Age Discrimination in

 

 

{ wart this charge fied with both the EEOC and the State or ioca! Agency,
if any. | wil advise the agencies if | change my address or phone number
and {wif cooperate fully with them in the processing af my charge in

NOTARY ~ ivnen Pecessay for Si3te and LocatA Jercy Regucrameds

 

 

accordance with their procedures.

 

| declare under penaity of perjury that the above is true and correct,

Digitally signed by Bradley Stenson on 09-25-

2019 01:04
PM EDT

 

1 | Swear or affirm that | have read the above charge and that it

is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(770.98h, day. yaar

 

 

 

 
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 53 of 66

CP Er closare with EEOS Form) § (11993

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to
request personal data and its uses are: - -

1. FORM NUMBER/TITLE/DaTE. EEOC Form 5, Charge of Discrimination (11/09).

2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C.
2000ff-6. ; ;

3. PRINCIPAL PURPOSES. The Purposes of a charge, taken on this form or otherwise
reduced to writing (whether later recorded on this form or not) are, as applicable
under the EEOC anti-discrimination statutes (EEOC statutes), to preserve private suit
rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual-
‘filing or referral arrangements exist, to begin state or local proceedings.

4. Routine Uses. This form is used to provide facts that may establish the existence

- of matters covered by the EEOC statutes (and as applicable, other federal, state or
local laws). Information given will be used by staff to guide its mediation and
investigation efforts and, as applicable, to determine, conciliate and litigate claims of
unlawful discrimination. This form may be presented to or disclosed to other federal, .
state or locaf agencies as appropriate or necessary in carrying out EEOC's functions.

A copy of this charge will ordinarily be sent to the respondent organization against

which the charge is made.

5. WHETHER DiscLosuRE Is MANDATORY; EFFECT OF NoT GIVING INFORMATION. Charges must
be reduced to writing and should identify the charging and responding parties and the
actions or policies complained of. Without a written charge, EEOC will ordinarily not
act on the complaint. Charges under Title Vi, the ADA or GINA must be sworn to or
affirmed (either by using this form or by presenting a notarized statement or unsworn
declaration under penalty of perjury); charges under the ADEA should ordinarily be
signed. Charges may be clarified or amplified later by amendment. It isnot
mandatory that this form be used to make a charge,

Notice OF RIGHT To REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-
files charges with EEOC will Ordinarily be handled first:-by the FEPA. Some charges °-
filed at EEOC may also be first handled by a-FEPA under worksharing agreements.
You will be told which agency will handle your charge. When the FEPA is the first to -
handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must
ask us in writing to do so within 15 days of your receipt of its findings. Otherwise, we
will ordinarily adopt the FEPA's finding and close our file on the charge.

NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if
retaliation is taken against you or others who oppose discrimination or cooperate in
any investigation or lawsuit concerning this charge. Under Section 704(a) of Title VI,
Section 4(d) of the ADEA, Section 503(a) of the ADA and Section 207(f) of GINA, it is
unlawful for an emp/oyerto discriminate against present or former employees or job
applicants, for an emp/oyment agency to discriminate against anyone, or for a union
to discriminate against its members or membership applicants, because they have
opposed any practice made unlawful by the statutes, or because they have madea
charge, testified, assisted, or Participated in any manner in an investigation,

 
Case 1:20-¢v-00687-RA~ Document TFitec-01/24/20—Page 54-of 66__ a

FACTS ABOUT FILING AN EMPLOYMENT DISCRIMINATION SUIT
IN FEDERAL COURT IN NEW YORK STATE

You have received a document which is the final determination or other final action of the
Commission. This ends our handling of your charge. The Commission's action is effective
upon receipt. Now, you must decide whether you want to file a private lawsuit in court, This
fact sheet answers several commonly asked questions about filing a private lawsuit. .

WHERE SHOULD I FILE MY LAWSUIT?

Federal District Courts have strict rules concerning where you may file a suit. You may file a
lawsuit against the respondent (employer, uniori, or employment agency) named in your
charge. The appropriate court is the district court which covers either the county where the
respondent ts located or the county where the alleged act of discrimination occurred. However.
you should contact the court directly if you have questions where to file your lawsuit. New
York State has four federal districts:

e The United States District Court for the Southern District of New York is located at 500
Pearl Street in Manhattan. It covers the counties of Bronx, Dutchess, New York
(Manhattan), Orange, Putnam, Rockland, Sullivan, and Westchester. (212) 805-0136
http://www.nysd.uscourts.gov

e The United States District Court for the Eastern District of New York ts located at 225
Cadman Plaza in Brooklyn and covers the counties of Kings (Brooklyn), Nassau, Queens,
Richmond (Staten Island), and Suffolk. (718} 613-2600 http://www.nyed.uscourts.qov

¢ The United States District Court for the Western District of New York is located at 68
Court Street in Buffalo. [t covers the counties of Allegheny, Cattaraugus, Chautauqua,
Chemung, Erie, Genesee, Livingston, Monroe, Niagara, Ontario, Orleans, Schuyler,

“Seneca, Steuben, Wayne, Wyoming, and Yates. (716) 551-4211
http://www. nywd.uscourts.gov Co

* The United States District Court for the Northern District of New York is located at 100
South Clinton Street in Syracuse and covers the counties of Albany, Broome, Cayuga.
Chanango, Clinton, Columbia, Cortland, Delaware, Essex, Franklin, Fulton, Greene,
Hamilton, Herkimer, Jefferson, Lewis. Madison, Montgomery, Oneida, Onandaga,
Oswego. Otsego, Rensselaer, St. Lawrence, Saratoga, Schenectady, Schoharie, Tioga,
Tompkins, Ulster, Warren, and Washington. This District Court's pro Se Attorney has
offices at 10 Broad Street in Utica New York. (315) 234-8500
http:/www_.oynd.uscourts.qdov

WHEN M UST f FILE MY LAWSUIT?

Your private lawsuit must be filed in U.S. District Court within 90 days of the date you receive
the enclosed EEOC Notice of Right to Sue. Othenvise. you will have lost your right to sue.

(Over)

 
 

 

Case 1:20-cv-00687-RA Document I “Filed 01/24/20 “Page 55 of 66
DO FNEED A LAWYER?

No, you do not need a lawyer to file a private suit. You may file a complaint in federal court
without a lawyer which is called a pro se complaint. Every district court has either a clerk or
staff attorney who can assist you tn filing pro se. To find out how to file a pro se complaint,
contact the clerk of the court having jurisdiction over your case who can advise you of the
appropriate person to assist you.and of the procedures to follow, which may vary from district

to district.

You may, however, wish to retain.a lawyer if you choose. Whether you retain a private
attorney, or file pro se, you must file your suit in the appropriate court within 90 days of
receiving this mailing.

WHAT IF TE WANT A LAWYER BUT [ CAN'T AFFORD ONE?

[f you can't afford a lawyer, the U.S. District Court which has jurisdiction may assist you in

obtaining a lawyer. You must file papers with the court requesting the appointment of counsel.

You should consult with the office of the district court that assists pro se complainants for
specific instructions on how to seek counsel. The appointment of counsel in any pro se
complaint is always at the discretion of the court.

Generally, t the U.S. District Court charges a $350.00 filing fee to commence a lawsuit.
However, the court may waive the filing fee if you cannot afford to pay it. You should ask the
oftice of the District Court that assists pro se complainants for information concerning the
necessary procedure to request that the filing fee be waived.

HOW CAN LFIND A LAWYER?

These-are sev eral attomey referral services operated by bar. or other attorney organizations
which may assist you in finding a lawyer and ascertaining and asserting your legal rights:

 

~ American Bar Association New York State Bar Association
(800) 285-2221 www.abanetorg (800) 342-3661 www.nysba.org
New York City Bar Association "National Employment Lawyers Association
Legal Referral Service Referral Service (212) 819-9450
(212) 626-7373 . http: www.nelany.comlEN

Other local Bar Associations in your area may also be of assistance.
HOW LONG WILL THE EEOC RETAIN MY CASE FILE?

Generally. the Commission's rules call for your charge file to be destroved 2 vears from the
date of a determination, but time frames may vary. If you file suit and wish to request a copy
of your investigative file, you or your attorney should make the request in writing as soon as
possible. [f you file suit. you or your attorney should also notify this office when the lawsuit is

resolved.

 
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 56 of 66

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: racvlles) Charge

This form is affected by the Privacy Act of 1974, See enclosed Privacy Act | FEPA

Statement and other information before compieting this form.
[X] Eeoc 520-2019-05080

 

 

New York State Division Of Human Rights and EEOC

State or local Agency, ifany

 

 

Name (indicate Mr., Ms., Mrs.) Home Phone Year of Birth

Mr. Bradley Stenson (917) 553-8442 1971

 

 

 

Street Address City, State and ZIP Code

307 East 109TH ST. APT 7, NYC, NY 10029

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That | Believe Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No,
CBS (212) 975-4321
Street Address City, State and ZIP Code

51 West 52nd street, NYC, NY 10019

 

 

 

 

 

Name No, Employees, Members Phone No.

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[| RACE [| COLOR SEX [ ] RELIGION [| NATIONAL ORIGIN 01-14-2019 01-14-2019
[ | RETALIATION AGE [] DISABILITY [| GENETIC INFORMATION

OTHER (Specify) [-] CONTINUING ACTION

 

 

THE PARTICULARS ARE (/f additional paper is needed, attach extra sheet(s)):
| am a homosexual male who is over 40 years old, and | was employed, as a 'Department Head Make-Up
Artist’, for the above-named entity since October 16, 2014. | was terminated on January 14, 2019.

| allege Respondent subjected me to sex-orientation and age discrimination when | was terminated over
an incident that took place back in November of 2018. Specifically, my former Production Manager and
Human Resources did not do enough to report my complaint about the assault that had to do with my
sexual orientation because derogatory references were made and there were mentions of my being 'old'
at the workplace.

Based on the above, | believe | was discriminated and retaliated against, in violation of Title VII of the
Civil Rights Acts of 1964, as amended (‘Title VII'), and in violation of the Age Discrimination in
Employment Act of 1967, as amended (‘ADEA’).

 

 

| want this charge filed with both the EEOC and the State or local Agency, | NOTARY - When necessary for State and Local Agency Requirements
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it

 

 

! declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

Digitally signed by Bradley Stenson on 09-25-2019 01:04 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
PM EDT (month, day, year)

 

 

 
:

RA..Document1 Filed 01/24/20 Page 57 of 66

 

/ . “rye T- " . - : . :
‘ pea, ,-. Case 1:20-cv GPEC iy EMPLOYMENT OPPORTUNITY COMMISSION i
——— IBITA |
. DISMISSAL AND NOTICE OF RIGHTS EXxXH & |
a.
To Bradley Stenson From New York District Office { |
307 East 109TH ST. APT 7 33 Whitehall Street
Sth Floor

Nyc, NY 10029 .
New York, NY 10004

[] On behait of PESONS) aggrevEd y hose fdeanty 15
CONFIDENTIAL 29 CFR § 1601, 7a)
EEOC Representative Telephone N5

EEOC Charge No
Christiana R. Doriety,
520-2019-05080 Investigator (917) 410-4022 .
THE EEOC iS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
[J The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC,

[7] Your allegations did Not involve a disability as defined by the Americans With Disabilities Act.

    
  
 

eee

   

 

LJ The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was Noi timely filed with EEOC: in other words. you waitad too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the fallowing determination. Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of tha Statutes. This does not certify that the respondent is in compliance with
the statutes No finding is made as to any other issuas that might be construed as having been raised by this charge

The EEOC has adopted the findings of the State or loca! fair employment practices agency that investigated this charge.

Other (Oriefly state}

~ NOTICE OF Suit RIGHTS -

(S2e the addiliong! information atiached to this form }

ns with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or State court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice: or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a Claim under state law may be different.)

Title Vil, the America

Equal Pay Act (EPA): EPA suits must be filed in federal or State court within 2 years (3 years for willful Violations) of the
alleged EPA underpayment This Means that backpay due for any Violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

Ser yt?
ee f PE / /
a vb ‘
ce (e .
Enciosurasis, Kevin J. Berry, Dat2 Mé:tect,

District Director

CBS
51 West 52nd street
Nyc, NY 10019

 

 

 

 

 
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 58 of 66

exHieiT B
|

oe Sprint > 10:58 AM 87% (ea
. a a facebook.com

   
 

: Marlene Baez

 

i feel like tam in the movie cocoon. Leaving Florida
now and the plane is full of cute old people

 

{> share

: Alex Mejia : ey :
They must be: serving a a lot tof soft foods on.
‘that fight oe a -

 

 
 
  

SarahAmell-Mejia

Keri Tyson : a EPs —
Iknew those folks. had t to be somewhere -
around here. | guess they are all flying | to.

N it was so great hanging out with —
you at Perspectives. | hope to see you next -
year...same place, same time! oe a

 

 
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 59 of 66

EXHIBIT C.
\/3

From: Patricia Grande <grandpatri@aol.com>

Date: January 12, 2019 at 7:24:16 PM EST

To: bradleystenson@yahoo.com

Subject: Fwd: Letter-Email To D. Curbeon From P. Grande.pdf

Sent from my iPhone

Begin forwarded message:

From: Patricia Grande <grandpatri aol.com>

Date: January 12, 2019 at 7:23:37 PM EST

To: mbaez@cbs.com, RLevy @local798.net, paul@cabbad.com
Subject: Letter-Email To D. Curbeon From P, Grande.pdf

To all concerned

1am resending this letter to be sure all of you have received this information, although it
was originally sent a week ago.
| have not received an email confirmation .

Sincerely

Patricia Grande
Dept Head Hair
The Code Season 1

Sent from my iPhone
Case 1:20-cv-00687-RA Document1 Filed 01/24/20 nt . of 66
EXT ArT CG
2/ 3

DECEMBER 10 , 2018

DEAR DAISY AS AFRIEND 1AM TRYING TO SAVE YOUR JOB,

AS OF FRIDAY 12/7 | RECEIVED A PHONE CALL AND ALSO AN E MAIL FROM

HUMAN RESOURCES AT CBS IN L.A. . THEY SAID
‘SOMETHING HAS COME TO THEIR ATTENTION’ AND THEY WILL CALL ME ON

MONDAY 12/10.

BEFORE PREP | ASKED YOU ‘PLEASE DO NOT BRING IN EVERYTHING YOU OWN
FOR HAIR , TO OUR TRUCK. | STATED | DIDNT WANT TO BE OVERLOADED WITH
PRODUCTS, EQUIPMENT ETC, YOU DETERMINEDLY SAID ' ILL BRING IN

EVERYTHING | NEED’

ON TH EFIRST DAY OF SHOOTING THE PRODUCER ASKED ME TO COME TO

SET TO DISCUSS LUKES HAIR.
YOU RAN ALONG WITH ME , UNINVITED.

ON THE FIRST DAY IN THE COURTROOM THERE WS A MOTHER AND DAUGHTER
UNEXPECTEDLY PUT INTO THE SCENE. AS THEY WERE ABOUT TO SHOOT ‘YOU
RACED THE YOUNG GIRL UP TO HOLDING TO FLAT IRON HER HAIR. | SAID TO
YOU ‘| WOULD NEVER DO THAT WHEN THEY ARE READY ON CAMERA ‘YOU

SAID
BUT THE BLACK GIRLS HAIR IS FRIZZY ‘| SAID | WOULD HAVE QUICKLY PUT HER

HAIR INA PONYTAIL.

YOU HAVE REPEATEDLY BEEN READING THE PRE LIM BEFORE ME , INSTEAD
OF SAYING , ‘GIVE THAT TO THE DEPT. HEAD.’

THE HAIRDRESSERS CHECK CAME TO THE WRONG ACCOUNTING ENVELOPE.
AFTER SPEAKING TO ACCOUNTING , | DECIDED TO SEE IF THE CHECK HAD THE
MAKE UP CODE , YOU TRIED TO GRAB IT OUT OF MY HAND TO INTERRUPT ME

OPENING IT. .
A WEEK LATER YOU TOLD THE HAIRDRESSER I OPENED HER CHECK AND

WERE RACING TO THE CAMPER WITH HER.

| ASKED YOU TO DIFFUSE THE LITTLE GIRLS HAIR BECAUSE IT WAS VERY
COLD OUTSIDE, YOU SAID’ HER HAIR DRIES WITH A BEAUTIFUL WAVE, THATS
IRRELEVANT . YOU NEED TO FOLLOW DIRECTIONS AS YOU ARE NOT THE DEPT.

HEAD ON THIS JOB.

 
Case 1:20-cv-00687-RA Document1 Filed ou/2di2g Page Goh \T Cc.
2[>

THEN THE ACTRESS THE DAY PLAYER, YOU IGNORED THE CURLING IRON | HAD
USED AND PROCEEDED TO USE A COMPLETELY DIFFERENT IRON WHEN
MATCHING THE DAY , THUS CAUSING FRICTION BETWEEN DEPT HEAD AND

ACTOR.

THEN THERE ARE 3 INSTANCES OF BG CRYING DUE TO ROUGH TREATMENT
ON THE HAIR TO PRODUCE A SIMPLE BUN ! ONE OF WHICH NEEDED ADVIL

FROM THE MEDIC.

ADDING TOPPIK TO HAIR WHEN | ASKED YOU SO MANY TIMES 'PLEASE | DONT

WANT THAT MUCH TOPPIK USED’
WHETHER ITS RAINING OR | PREFER SCALP SO THE ACTOR DOES NOT LOOK

LIKE A WIG IS BEING WORN.YOU CONTINUALLY PUFF UP THE TOPPIK AGAINST
WHAT | THE DEPT HEAD ASK FOR.

| HAVE OVERLOOKED ALL OF THIS,

BUT NOW | BELIEVE THIS SITUATION FROM CBS HUMAN RESOURCES IS DUE
TO THE FACT, BRADLEY HAS FILED A COMPLAINT AGAINST YOU .

1. YOU POKED HIM IN THE CHEST TWICE

2. YOU UNZIPPED HIS JACKET SAYING IT WAS HIS PANTS

3. YOU SAID HES PROTECTED BY THE GAY MAFIA

4. YOU TOOK HIS MAKE UP ARTIST INTO THE DP MONITOR TELLING HIM TO

CHECK SOMETHING.
5, AT THE PHOTO SHOOT YOU SAID’ DONT FORGET OR WHAT ABOUT THE

BROTHERS EYELIDS
6. YOU EMPHATICALLY TOLD BRADLEY HOW HE MUST HANDLE THE PHOTO

SHOOT .
ITS TOO MUCH , AND CBS HAS A ZERO TOLERANCE POLICY.

 
Case 1:20-cv-00687-RA Document1 Filed O1/2aiag- Page at peSrT YD
\/2
CBS COMPLAINT FORM FOR REPORTING SEXUAL HARASSMENT

If you believe that you have been subject to sexual harassment, you are encouraged to complete this form
and submit it to a member of the Human Resources Department, a CBS Compliance Officer or the CBS
-OpenLine (CBSOpenline@cbs. com). Once you submit this form, CBS will follow its Non- Discrimination, and.

Anti-Harassmént Complaint Procedure. to investigate any claims.

You may. also report an allegation of. sexual harassment verbally or-using any other feporting method
outlined in CBS's Non- Discrimination and Anti- Harassment Policy.

vad lather ne oS oO
Poe Work Location:, oNoekCity f ®
aithwoh ed ele AHS :

. Work. Phone: * AWork Emali

a (ZE55 4 42 oradlagslensen © ol ten eM

immediate Supervisor's Name: d

fal Coloicxe
EP

Complaint Information

      

Title:

wearers ot Oy Vb 282 COS

1. Your complaint of sexual harassment is made against:

ame ISE kK wan Job Title: Co ay Makeup Aghe {
Work Location: NaN Cty Work Phone: 4 ed | (SO THB

Relationship to You (circle one}: Superisg Subordinate prworker Other

sone —

Please describe the conduct: or rincident(s ) that forms the basis of this complaint and how. itis affecting.

you and your work. Please use additional sheets if necessary and attach any relevant documents or

evidence.

 

hte.

Date(s} the scocmmnsenesttagened Noven| a a2 20185
eles, - Sorenkoa (a 2ONG, |

No

—

4. Is the conduct or incident continuing? (circle one) Yes

Page 6 cf 8

 
Case 1:20-cv-00687-RA Documenti Filed OeNEN EAT Ort

[>
2/3

Ow Thur sey ay qth ¢ Tec erlene. i”) (atric Grande
mewtoned 6 metal Kishin Kiger) had sad thet hee
husleand unas theee sto" beat me ve Hor cornet vie,
6-thet eCect—on he chou lbefeee tha nESo\ vin
Atthe time, | thocoltt-Hiis wag just some leckoa Roam
YU om talk camming FReem kasthn avd (Aas Corben
nerthey do ales tal k-and Kaen nantoe Wis
Land of tough language at hMes | didn helieye.
ale any th Ma ike ALS WAS ad tually HVE .0 R Whe ,
[Was 1) ay Ching eR gb ante, | hover His
NAS a sha NG, owl otoFf the. cet ae 2 ~{h We te he yo
©8 Pa tg NU at Wok. Later “Heck mg it lmethoned
a ha hae te Keisha abvest a 0 yok 1a
COWEREa hai) erd Hho galth notes wel ott
Rhye. tha, Atte keane “ice , | dic theake the uh be
dee Wasq | tHe Le | ad and mosh have, Hoult th
Qouldbe loest ~K Wang, UD Ra thee Haan ror

”

RET We, ot al | © / o
Case 1:20-cv-00687-RA Document1 Filed EN AE | 64 of 66.
\B >

(\

2/3

5. Please list the name(s) and contact information of any witnesses or individuals that may have

information related to your complaint.

PatR\Cia Grande. AA H+ (Blo 7944
Corsy Cuabeon, 244-248-8454

6. (Optional) Have you previously complained of or provided any information about sexual harassment
at CBS? If yes, when and to whom did you complain or provide information?

c

nif

| request that CBS investigate this complaint of sexual harassment utilizing the procedure as outlined in
CBS’s Non-Discrimination and Anti- Harassment Policy, and that CBS advise me of the results of the

investigation.

CvadleyS

Name

Date ( Je 2 AN le” X 7" 2A .

 

Signature

 

Page 7 of 8

 
28

Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 65 of 66

EXHIBIT EE

|

From: Bradley Stenson <bradleystenson@yahoo.com>
Date: January 10, 2019 at 2:41:53 PM EST

To: mbaez@cbs.com

Cc: rlevy @local798.net

Subject: URGENT

Hi Marlene,
| tried contacting you earlier today by phone. Please call when best. Issues with Kristen Kiyan are

continuing not in a positive manner. This is now becoming a extreme hostile work environment. |
continue to maintain my professional style. | am starting to feel uncomfortable being in my work
environment, | feel discriminated against being the only male artist within the hair and make-up camper
and fear retaliation. This information has been shared and discussed with you - (CBS Television’s Human
Resources) and “The Code” management team however the behavior continues even with more toxicity
without any follow-up or resolution from anybody. Please advise me.

Sincerely,
Bradley Stenson

917-553-8442

 
wh.

Case 1:20-cv-00687-RA Document1 Filed 01/24/20 Page 66 of 66

EXHIBIT

VI

From: Patricia Grande <grandpatri@aol.com>
Date: January 10, 2019 at 7:12:01 PM EST
To: bradleystenson@yahoo.com

Subject: Fwd: 1/10/2019

| sent this to Marlene at 1151am

Sent from my iPhone

Begin forwarded message:

From: Patricia Grande <grandpatri@aol.com>
Date: January 10, 2019 at 11:51:14 AM EST
To: mbaez@cbs.com, RLevy@local798.net
Subject: 1/10/2019

Dear Marlene

It’s been an awful time with
The Keys since getting back.

just yesterday , | wrote to Carl Beverly and apologized for the turmoil as a result of
hiring the wrong people as Keys.

This morning Kristin started a fight with Bradley she was saying he has the wrong
products and her products are better !very aggressive , giving him a hard time .

| say “ how dare her talk to Bradley like that “

| overheard Kristin on the phone saying “ do you want to hear some gossip ?”
What is the mentality of this person.

Daisy stripped down to a tank top yesterday and started dancing in circles in our truck (
although it was around 40 degrees in Pearl River NY.

Looks like chemical imbalance .
Thanks for listening,

Sincerely
Patricia Grande Dept Head Hair

 
